DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	The objection to claim 1 is withdrawn in view of the amendment of 10/19/21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The nonstatutory double rejections of claims 1-7 over U.S. Patent No. 10,982,820 are withdrawn in view of the terminal disclaimer of 10/19/21.

The nonstatutory double rejection of claim 8 over U.S. Patent No. 10,982,820 in view of Lee et al. (2012/0326189) is withdrawn in view of the terminal disclaimer of 10/19/21.

Claims 1-7 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 10,760,744. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed elements and limitations are shown or suggested by the patented claims, as follows:
With respect to instant claim 1, U.S. Patent No. 10,760,744, claim 1, recites a light bulb [line 1; the instant claims recite “a light bulb” and the patented claim recites --an LED filament light apparatus-- which are equivalents when considering the elements being recited in the claim] comprising: a bulb head: a stern connected to the bulb head [lines 2-3: the instant claim recites “a stem connected to the bulb head” which is equivalent to -- a stem fixed to the bulb head-—-of the patented claim]: multiple support bars made of 4 rigid material, the support bars being fixed to the stem [lines 4-5: the instant claim recites “multiple support bars” and the patented claim recites -- a support bar—. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple support bars in the device of U.S. Patent No. 10,760,744, claim 1 to provide added support or to support more filament strips which would allow a more secure attachment of the filament strips or more light output. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.]; at least two electrode wires; and at least two LED filament strips, 
With respect to instant claim 2, U.S. Patent No. 10,760,744, claim 2, recites a bulb shell, the bulb shell and the stern farm a confined space, the electrode wires extend from the outside into the confined space, and the LED filament strip is accommodated in the confined space.
With respect to instant claim 3, U.S. Patent No. 10,760,744, claim 3, recites the confined space is filled with heat dissipation gas.
With respect to instant claim 4, U.S. Patent No. 10,760,744, claim 4, recites the support bar is made of metal material, and the other end of the support bar is fixedly connected to the LED filament strip.
With respect to instant claim 5, U.S. Patent No. 10,760,744, claim 5, recites the other end of the electrode is fixed by welding to the electrode of the other LED filament strip to achieve electrical connection.
instant claim 6, U.S. Patent No. 10,760,744, claim 6, recites the electrode wire is made of a wire, and the wire is bendable and has a structural strength.
With respect to instant claim 7, U.S. Patent No. 10,760,744, claim 7, recites a drive assembly, and an insulating sleeve, the drive assembly being housed in the insulating sleeve, wherein the insulating sleeve is housed in the bulb head.

Claim 8 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,760,744 in view of Lee et al. (2012/0326189). 
With respect to instant claim 8, U.S. Patent No. 10,760,744, claim 1 does not recite electrode has magnetic force. Lee leaches using a magnetic material on an electrode in an OLED lighting device to improve the flow of charges and improve the efficiency of light emission of the OLED lighting device. HE would have been obvious te one of ordinary skill in the art at the time the invention was made to form the device of U.S. Patent No. 10,760,744, claim 1 so the electrode has magnetic force, as taught by Lee to improve the How of charges and improve the efficiency of light emission of the OLED lighting device.

Claims 1-7 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 10,253,931. Although the claims at issue are not identical, they are not patentably distinct from each other because the 
With respect to instant claim 1, U.S. Patent No. 10,253,931 recites a light bulb fine 1; the instant claims recite “a light bulb” and the patented claim recites --an LED figment light apparatus-- which are equivalents when considering the elements being recited in the claim] comprising: a bulb head; a stem connected to the bulb head [line 3: the instant claim recites “a stem: connected to the bulb head” which is equivalent to -- a stem fixed to the bulb head—of the patented claim]: multiple support bars made of a rigid material, the support bars being fixed to the stem [lines 4-6: the instant claim recites “multiple support bars” and the patented claim recites --two support bars--. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use two support bars in the device of U.S. Patent No. 10,760,744, claim 1 to provide added support or to support filament strips on two support bars.]; at least two electrode wires: and al least two LED filament strips, wherein each filament strip comprises 4 base, an LED chip is set on the base and electrodes are fixed at both ends of the base, wherein one end at the electrode is electrically connected with the LED chip on the bass, the other end of the electrode is electrically connected with the electrode of another LED filament or electrically connected to one end at the electrode wires, and [limes 9-17]; wherein there are at least two LED filament strips directly fixed to bent ends of the multiple support bars bar expanding luminance angles of the LED filament strips, the bent ends of the multiple support bars having the same material as other portion of the support bar [lines 18-20, and "bent end of multiple support bars” is 
With respect to instant claim 2, U.S. Patent No. 10,253,931, claim 2, recites a bulb shell, the bulb shell and the stem form a confined space, the electrode wires extend from the outside into the confined space, and the LED filament strip is accommodated in the confined space [the instant “confined space” is equivalent to the claimed —closed space--].  
With respect to instant claim 3, U.S. Patent No. 10,253,931, claim 3, recites the confined space is filled with heat dissipation gas.
With respect to instant claim 4, U.S. Patent No. 10,253,931, claim 4, recites the support bar is made of metal material, and the other end of the support bar is fixedly connected to the LED filament strip.
With respect to instant claim 5, U.S. Patent No. 10,253,931, claim 5, recites the other end of the electrode is fixed by welding ta the electrode at the other LED flamer strip to achieve electrical connection.
With respect to instant claim 6, U.S. Patent No. 10,253,931, claim 6, recites the electrode wire is made of a wire, and the wire is bendable and has a structural strength.
With respect to instant claim 7, U.S. Patent No. 10,253,931, claim 7, recites a drive assembly, and an insulating sleeve, the drive assembly being housed in the insulating sleeve, wherein the insulating sleeve is housed in the bulb head.
Claim 8 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,253,931, in view of Lee et al. (2012/0326189).
	With respect to instant claim 8, U.S. Patent No. 10,253,931, claim 1 does not recite the electrode has magnetic farce. Lee teaches using a magnetic material on an electrode in an OLED lighting device to improve the flow of charges and improve the efficiency of light emission of the OLED lighting device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of U.S. Patent No. 10,253,931, claim 1 so the electrode has magnetic force, as taught by Lee to improve the flow of charges and improve the efficiency of light emission of the OLED lighting device.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the claim objections and set forth in this Office action and if the double patenting rejection, set forth in this Office action was overcome.

Response to Amendment
A terminal disclaimer was received on 10/19/21 which only disclaimed the term a patent granted to the instant application with respect to US Patent 10,982,820.  To remove all the double patenting rejections, above, applicant must also disclaimed the term a patent granted to the instant application with respect to both US Patent 10,760,744 and 10,253,931.  Multiple terminal disclaimers were discussed in the Please submit an additional terminal disclaimer which lists both US Patent 10,760,744 and 10,253,931 and an allowance for the instant application may be issued.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/           Primary Examiner, Art Unit 2875